Citation Nr: 1011231	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-32 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to medication for the Veteran's service-
connected knees, ankle, and back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 until June 
1979 and from April 1982 until August 1998.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that the June 2007 rating decision included 
several decisions, including grants of increased ratings for 
the Veteran's service-connected bilateral knees, to 10 
percent disability ratings bilaterally, and a denial of 
service connection for a lung disorder.  The June 2007 rating 
decision also deferred the adjudication of several issues, 
including a claim for an increased rating for the Veteran's 
service-connected chronic lumbosacral strain.  The deferred 
issues were adjudicated by a September 2007 rating decision.  
The Veteran only submitted one notice of disagreement, in 
November 2007, in regards to the bilateral knees, 
hypertension, lung disorder, and back pain.  The RO issued a 
Statement of the Case, in October 2008, in regards to those 
claims.  The Veteran did not file a substantive appeal in 
regards to the bilateral knee or back claims; they are thus 
not currently before the Board.  Furthermore, although the 
Veteran appealed the denial of service connection for a lung 
disorder, a May 2009 rating decision granted service 
connection for that disorder.  The May 2009 rating decision 
was a full grant of that claim.  As such, the claim for 
service connection for a lung disorder is also not currently 
before the Board.

The Veteran also requested a hearing before a member of the 
Board, which was scheduled for October 2009.  The Veteran 
submitted an October 2009 statement indicating that he wished 
to cancel the hearing, but continue the appeal.  As such, the 
Veteran is deemed to have withdrawn his request for a 
hearing.  See 38 C.F.R. § 20.704(e).  


FINDING OF FACT

Resolving the benefit of the doubt in the Veteran's favor, 
the evidence of record indicates that the Veteran likely 
manifested hypertension to a compensable degree within one 
year of separation from active duty.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307(a)(3), 3.309(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Applicable Law 

Under applicable law, direct service connection is granted if 
the evidence establishes that coincident with his service, 
the Veteran incurred a disease or injury, or had a 
preexisting injury aggravated, in the line of duty of his 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

In addition, service connection may be granted on a 
presumptive basis for certain chronic diseases, such as 
hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  For purposes of determining 
whether hypertension manifests to a compensable degree - if 
found to exist within a year of discharge from active duty - 
reference to 38 C.F.R. § 4.104, Diagnostic Code 7101 is 
necessary.  Under this regulation, the minimum 10 percent 
rating is assigned when diastolic pressure is predominately 
100 or more and systolic pressure is 160 or more; or; minimum 
evaluation for an individual with a history of diastolic 
pressure is predominately 100 or more who requires continuous 
medication.  

The benefit of the doubt rule provides that the Veteran will 
prevail when the positive and negative evidence are at a 
relative balance.  Therefore, the Veteran prevails when the 
weight of the evidence either supports the claim or is in 
equipoise.  It is only when the weight of the evidence is 
against the claim that the claim must be denied. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Merits of the Claim

The Veteran contends that his blood pressure was either 
caused or aggravated by the use of the drug Celebrex, which 
was prescribed to treat his service-connected arthritis of 
the knees and back, as indicated in his November 2009 VA Form 
9 and his October 2009 Informal Hearing Presentation.  He has 
also indicated, in an October 2007 statement, that his 
hypertension was only due to or aggravated by his use of 
Celebrex, and not his service.  In a May 2007 statement, the 
Veteran reported that he would frequently have high blood 
pressure during the later years of service, but that it was 
not significant enough to address at that time.  The Veteran 
further reported that following service, his blood pressure 
was generally good, until he started taking Celebrex in June 
2004 for his service related knee, shoulder, and ankle pain.  
He further reported that his blood pressure began to increase 
until November 2005, when he was prescribed blood pressure 
medication.

The Veteran's service treatment records generally indicated 
some elevated blood pressure readings, but no complaints or 
diagnoses of hypertension.  The Veteran's May 1998 retirement 
examination noted a blood pressure of 132/80.

Private medical records from during his service similarly 
indicated some elevated blood pressure readings, such as a 
December 1995 Frederick Memorial Hospital note reporting a 
blood pressure reading of 146/98.

Within a year of his separation from service, the Veteran was 
provided a general VA examination in July 1999.  The examiner 
noted that the Veteran had a blood pressure of 158/95, but 
did not make a finding regarding the high blood pressure or 
hypertension.  

A November 2000 U.S. Army Health Clinic (USAHC) note 
indicated a blood pressure of 161/100.  A January 2001 USAHC 
note indicated blood pressures ranging from 124/92 to 136/90.  
A March 2001 USAHC note indicated a blood pressure of 142/95.

An April 2005 private medical record, from the Mountain State 
Health Alliance indicates that the Veteran was taking 
Celebrex.  His blood pressure at that time was 126/92.

A November 2005 USAHC note indicated high blood pressure as a 
chief complaint; the Veteran had a diagnosis of it at that 
time.

A March 2006 VA outpatient treatment record noted a blood 
pressure reading of 138/78.  The VA examiner made no findings 
regarding high blood pressure.  An April 2006 VA outpatient 
treatment record did not indicate that the Veteran had high 
blood pressure among his active problems.  An April 13, 2006 
VA outpatient treatment record noted a blood pressure reading 
of 135/85. 

A May 2006 VA medical record noted that the Veteran had a 
blood pressure of 151/100.  That record also indicated that 
the Veteran was taking Celebrex at that time.

A June 8, 2006 VA outpatient treatment record only listed 
arthritis as an active problem.  A June 8, 2006 nurse 
assessment similarly found the Veteran to have a blood 
pressure of 126/94.  

An August 10, 2006 VA medical record noted that the Veteran 
had a blood pressure of 148/99.  Another, VA medical record 
recorded his blood pressure as 128/82 later that day.  An 
August 16, 2006 VA podiatry clinic note indicated that the 
Veteran's active problems included hypertension.  Subsequent 
VA outpatient treatment records generally indicate continued 
treatment for blood pressure.  For example, a March 2008 VA 
outpatient treatment record noted that the Veteran's blood 
pressure was generally running 130-140 over 90-100 and that 
it was creeping.

VA provided a VA hypertension examination in April 2009, 
which included a review of the claims file.  Initially, the 
examiner reported the Veteran's history that the onset of the 
Veteran's high blood pressure was in  2004, and that the 
Veteran began Celebrex for arthritis a few months later and 
began to have elevated blood pressure.  The examiner noted 
that the Veteran contended that his hypertension began or 
worsened after taking Celebrex for his service-connected 
degenerative joint disease.  The examiner opined that USAHC 
notes from 2000 through 2001 showed a probable diagnosis of 
hypertension, with treatment with medication.  

The record does not indicate that the Veteran's high blood 
pressure developed secondary to his service-connected 
degenerative joint disease, due to his use of Celebrex.  No 
medical opinions are of record indicating such a finding.  In 
contrast, the April 2009 VA examiner specifically found that 
the Veteran had high blood pressure prior to his use of 
Celebrex and that it did not cause or aggravated his existing 
high blood pressure.

However, the April 2009 VA examiner opined that the USAMC 
records indicated probable high blood pressure in 2000 and 
2001.  The July 1999 VA examination blood pressure finding 
was consistent with the high blood pressure readings taken 
the following year at the USAMC.  

The record indicates that during service, the Veteran had 
variable blood pressure levels, including several elevated 
readings.  Additionally, within a year of his separation from 
service, he had a high blood pressure reading, as indicated 
in the July 1999 VA examination, which was close to 
indicating hypertension at a compensable level under 
Diagnostic Code 7101.  Though not clearly meeting a level for 
a compensable rating for an individual with a diastolic 
pressure predominantly 100 or more, or systolic pressure 160 
or more, or a history of diastolic pressure predominantly 
100, under Diagnostic Code 7101, the July 1999 VA examination 
provided a rating close to those levels, with a finding of 
158/95.  The July 1999 VA examination was the only blood 
pressure reading of record taken within a year of the 
Veteran's discharge from service.  However, there is 
significant evidence of elevated blood pressure readings 
documented in the Veteran's STR's.  

Moreover, as previously indicated, his USAMC records 
beginning in 2000, less than two years following his 
discharge from service, also indicated high blood pressure 
readings, with diastolic pressures consistently indicated as 
90 or more.  The April 2009 VA examiner found the Veteran to 
have a probable diagnosis of hypertension, as indicated by 
his USAMC records.  The April 2009 VA examiner did not 
provide an opinion regarding the July 1999 VA examination 
blood pressure finding; however, the Board notes that the 
July 1999 VA examination finding was consistent with the 
USAMC findings.  

The April 2009 VA examiner found the Veteran to have 
hypertension and based that finding on high blood pressure 
readings consistent with the July 1999 VA examination 
finding.  Additionally, the July 1999 VA examination's 
finding was very close to consistent with a compensable 
disability rating for hypertension, under Diagnostic Code 
7101.  Given that the Veteran also had elevated blood 
pressure readings in service, which based on the evidence of 
record, increased in the year after service, and providing 
the Veteran with the benefit of the doubt with the level of 
blood pressure readings, the Board finds that the evidence is 
at least at equipoise to indicate that the Veteran may have 
had high blood pressure to a compensable level within a year 
of his discharge and service connection is granted on a 
presumptive basis.


ORDER

Service connection for hypertension is granted, subject to 
the laws and regulations governing monetary awards.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


